         Case:2:20-cv-02528-MAK
         Case  20-2391 Document: 1-7 Page:
                                Document 18 1FiledDate Filed: 07/08/2020
                                                   07/08/20   Page 1 of 3



                                      OFFICE OF THE CLERK


PATRICIA S. DODSZUWEIT       UNITED STATES COURT OF APPEALS                        TELEPHONE

     CLERK                             FOR THE THIRD CIRCUIT                     215-597-2995
                                  21400 UNITED STATES COURTHOUSE
                                         601 MARKET STREET
                                     PHILADELPHIA, PA 19106-1790
                               Website: www.ca3.uscourts.gov




July 8, 2020

Orlando A. Acosta
5355 Belfield Avenue
Philadelphia, PA 19144


RE: Orlando Acosta v. Governor of Pennsylvania, et al
Case Number: 20-2391
District Court Case Number: 2-20-cv-02528

PACER account holders are required to promptly inform the PACER Service Center of
any contact information changes. In order to not delay providing notice to attorneys or pro
se public filers, your information, including address, phone number and/or email address,
may have been updated in the Third Circuit database. Changes at the local level will not be
reflected at PACER. Public filers are encouraged to review their information on file with
PACER and update if necessary.


To All Parties:

Attorneys are required to file all documents electronically through the Court's
Electronic Case Filing System. See 3d Cir. L.A.R. 113 and the Court's website at
www.ca3.uscourts.gov/cmecf-case-managementelectronic-case-files.

Enclosed is case opening information regarding the above-captioned appeal filed by
Orlando A. Acosta, docketed at No. 20-2391. All inquiries should be directed to your
Case Manager in writing or by calling the Clerk's Office at 215-597-2995. This
Court's rules, forms, and case information are available on our website at
http://www.ca3.uscourts.gov.

Attached is a copy of the full caption as it is titled in the District Court. Please review
the caption carefully and promptly advise this office in writing of any discrepancies.
          Case:2:20-cv-02528-MAK
          Case  20-2391 Document: 1-7 Page:
                                 Document 18 2FiledDate Filed: 07/08/2020
                                                    07/08/20   Page 2 of 3




On December 1, 2009, the Federal Rules of Appellate and Civil Procedure were
amended modifying deadlines and calculation of time. In particular those
motions which will toll the time for filing a notice of appeal under Fed.R.App.P.
4(a)(4), other than a motion for attorney's fees under Fed.R.Civ.P. 54, will be
considered timely if filed no later than 28 days after the entry of judgment.
Should a party file one of the motions listed in Fed.R.App.P 4(a)(4) after a notice
of appeal has been filed, that party must immediately inform the Clerk of the
Court of Appeals in writing of the date and type of motion that was filed. The
case in the court of appeals will not be stayed absent such notification.

Appellant

Because the district court dismissed your case pursuant to 28 U.S.C. 1915(e), you must reapply
to the Court of Appeals for in forma pauperis status.

Docketing fees in the amount of $505.00 must be paid to the District Court upon filing of a
Notice of Appeal. If you cannot afford to pay the docketing fees, you must file a copy of a
Motion for Leave to Proceed In Forma Pauperis, together with an affidavit of poverty (form
enclosed) and a certificate of service.

You must pay the docketing fees or file the Motion for Leave to Proceed In Forma Pauperis
within fourteen (14) days from the date of this letter. If you do not pay the docketing fees or
file the Motion for Leave to Proceed In Forma Pauperis within fourteen (14) days, your
case may be dismissed without further notice. 3rd Cir. LAR Misc. 107.

Counsel for Appellee

As counsel for Appellee(s), you must file:
1. Application for Admission (if applicable);
2. Appearance Form
3. Disclosure Statement (except governmental entities)

These forms must be filed within fourteen (14) days from the date of this letter.

Attached is a copy of the full caption as it is titled in the District Court. Please review the caption
carefully and promptly advise this office in writing of any discrepancies.

Very truly yours,

s/ Patricia S. Dodszuweit
Clerk

By: s/ Shannon, Case Manager
267-299-4959
        Case:2:20-cv-02528-MAK
        Case  20-2391 Document: 1-7 Page:
                               Document 18 3FiledDate Filed: 07/08/2020
                                                  07/08/20   Page 3 of 3




cc:    Ronald Eisenberg


Enclosures:   Affidavit of Poverty
              Information for Pro Se Litigants
